Citation Nr: 1817434	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-24 839 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:    The American Legion


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney




INTRODUCTION

The Veteran served on active duty from November 1982 to February 2006.  The Veteran passed away in November 2010.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran's claims file is currently under the jurisdiction of the Columbia, South Carolina RO.
 
In her August 2013 substantive appeal, the appellant requested a hearing before a Veterans Law Judge via video-conference.  The hearing was scheduled for November 2016, but the appellant did not attend.  She has not offered good cause for her failure to appear at the hearing or request that such be rescheduled.  Therefore, the Board considers her request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702 (d); 20.704 (d) (2017).


FINDINGS OF FACT

1.  The Veteran passed away in November 2010; his death certificate lists cardiac event, probable pulmonary thrombosis as the cause of the Veteran's death.

2.  Service connection was not in effect for any disability at the time of the Veteran's death.

3.  The evidence of record does not demonstrate that it is at least as likely as not that the Veteran's cause of death was related to his active military service, to include his in-service elevated blood pressure readings.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.312 (2017) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the appellant's claim and decided entitlement based on the evidence or record.  Neither the appellant nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to her claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Legal Criteria

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. §§ 3.5, 3.312.  To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active military service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  For a disability to constitute the principal cause of death, it must be one of the immediate or underlying causes of death or must be etiologically related to the cause of death.  For a disability to be a contributory cause of death, it must have contributed substantially or materially to cause death; combined to cause death; or aided or lent assistance to the production of death.  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis

The appellant contends that the Veteran died of a heart attack that was caused by his high temper, high cholesterol and high blood pressure.  Specifically, she testified that after service the Veteran became very angry with a volatile temper that caused him to have high cholesterol and high blood pressure.  See December 2013 Decision Review Officer hearing transcript.  

The Veteran's death certificate shows that he passed away in November 2010.  The certificate lists cardiac event and probable pulmonary thrombosis as the cause of death.  It also lists previous myocardial infarction (days) with coronary angiography, angioplasty and stent placement as other significant condition.  Service connection was not in effect for any disability at the time of the Veteran's death.  

A private medical treatment record reflects that the Veteran checked into a hospital in November 2010.  The treating physician diagnosed the Veteran with acute inferior wall myocardial infarction, coronary artery disease and depressed left ventricular systolic function.  The private physician noted that the Veteran had no prior cardiac history and was a smoker.  The Veteran presented with a high fever and was provided an ultrasound, which showed acute cholecystitis.  The records further reflect that the Veteran was discharged from the hospital three days after he was admitted.  Aside from the private treatment records immediately prior to the Veteran's death, no treatment records related to a heart disability are of record.  

The Veteran's service treatment records do not show diagnosis or treatment for a heart condition, temper or high cholesterol.  A November 2005 service treatment record reflects that the Veteran was seen for high blood pressure.   

In July 2013 a VA examiner reviewed the record.  The VA examiner noted that the Veteran was admitted to the hospital in November 2010 with acute myocardial infarction.  The examiner further noted that there were no additional records related to the Veteran's heart other than the death certificate which listed the cause of death as cardiac arrest and pulmonary fibrosis.  The VA examiner noted that the Veteran's service treatment records reflected elevated blood pressure readings and stated that hypertension is a risk factor for coronary artery disease but that the Veteran was not diagnosed with coronary artery disease.  The VA examiner stated that greater risk factors include family history and smoking and the Veteran fit both categories.  Therefore, the VA examiner opined that it was less likely than not that the Veteran's intermittent elevated blood pressure readings during active service resulted in coronary artery disease or resulted in the Veteran's death from pulmonary thrombosis.  

In August 2017, the Board referred the appeal to a cardiologist for preparation of a Veterans Health Administration (VHA) opinion as to the cause of the Veteran's death.  The examining physician was requested to provide an opinion, supported by adequate rationale, with respect to what was the Veteran's cause of death.  The examining physician was further directed to determine the nature and etiology of the Veteran's cause of death, specifically to opine as to whether it is at least as likely as not that the Veteran's pulmonary thrombosis manifested in service or is otherwise causally or etiologically related to his military service.  
The appellant was provided a VHA opinion in December 2017.  The December 2017 VHA opinion included a review of the Veteran's claims file, to include the unfavorable opinion of record and the appellant's lay statements.  The examining physician, a cardiologist, provided an opinion that was accompanied with rationale.  The examining physician noted that the Veteran presented with chest pain in November 2010 and was diagnosed with myocardial infarction.  The examiner further noted that the Veteran also presented with high fever and was found to have acute cholecystitis.  The examiner opined that it was at least as likely as not that the Veteran's myocardial infarction was secondary to his acute cholecystitis.  The VA examiner further opined that there was no evidence that the Veteran suffered from pulmonary thrombosis.  As such, the examiner opined that it was less likely as not that Veteran's cause of death was related to his military service.  The examiner also reviewed and discussed the July 2013 VA examination.  The December 2017 examiner noted that hypertension is a risk factor for coronary artery disease but smoking is a higher risk factor for acute myocardial infarction.  Additionally, the examiner opined that stress is detrimental to health but it is difficult to quantify or determine if it has a major role in the development of coronary artery disease.  Thus, the examiner opined that it was less likely that anger or stress during service led to coronary artery disease.

The Board concludes that the probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's cause of death was related to his active service.  Both the July 2013 VA examiner and December 2017 examiner opined that the in-service elevated blood pressure readings are not etiologically related to the cause of the Veteran's death.  The December 2017 examiner further opined that the Veteran's stress and anger less likely than not led to the Veteran's coronary artery disease.  Additionally, the December 2017 examiner opined that the Veteran's myocardial infarction was secondary to the Veteran's cholecystitis shown on ultrasound just prior to his death.  As such, there is no evidence that the Veteran's myocardial infarction manifested during the Veteran's active service, and the record does not show that it is at least as likely as not the myocardial infarction is directly connected to the Veteran's active service.

In finding that the evidence does not show that the Veteran's cause of death was related to his active service the Board affords great probative value to the December 2017 examiner's opinion because the examiner provided appropriate rationale for the opinion provided that was based on a review of the record and the examiner's expertise as a cardiologist.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).

The Board has considered the appellant's statement that the Veteran displayed anger issues that could lead to high cholesterol and high blood pressure during and shortly after his active military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to opine as to issues outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, the appellant asserted that she witnessed the Veteran's anger and warned him that it could lead to high cholesterol and high blood pressure.  The appellant is competent to attest to witnessing anger, as doing so requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, she is not considered competent to offer a diagnosis based on the Veteran's anger or to otherwise relate such symptoms to a specific disability as doing so requires medical knowledge and expertise the appellant has not been shown to possess.  The Board instead relies on the competent opinion of the December 2017 examiner, who opined that the Veteran's in-service high blood pressure and post-service stress and anger less likely as not led to his coronary artery disease.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of entitlement to service connection for the cause of the Veteran's death.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, the doctrine does not apply, and service connection must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).   


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


